Dear Commissioner Terrell:
Your request for an Attorney General's opinion has been received by this office and assigned to me to research and reply.  Your letter states that your office is aware of various web sites on the Internet which offer opportunities for applicants to begin the voter registration process, in that the applicants may provide registration data through the Internet to a third party. Thereafter, the third party generates a typed registration form and sends the form to the applicant for him to sign and mail.BeAVOTER.org is an example.  Your letter states that the registration form does not exactly look the same as the form promulgated by the Federal Elections Commission, but that the data requested appears to be basically the same.  You question whether our prior opinion, number 99-346, would apply to a web site such as BeAVOTER.org and whether it would be legal for your agency to have the Louisiana mail voter registration application form on its web site for applicants to print and complete.
The Election Code does not specifically address the use of the internet in registering applicants to vote.  In Op. No. 99-346, we dealt specifically with an internet organization that wanted to allow a person to apply to register to vote online, by having the person submit data which would be formatted, returned to the applicant to print, sign and either mail or hand deliver to the appropriate registrar of voter's office.  The internet organization would have been, in essence, acting as a designatedvoter registration agency.
The Louisiana Election Code specifically identifies those entities authorized to accept voter registration applications in this state.  Per R.S. 18:114 and 116, all driver's license facilities and public assistance agencies that administer and provide certain services, state offices that provide state funded programs servicing persons with disabilities, and recruitment offices of the Armed Forces of the United States are all authorized to accept voter registration applications.  The Commissioner is also authorized to designate by rule other offices within the state as designated voter registration agencies.
Internet organizations such as BeAVOTER.org are not a designated voter registration agencies from which a registrar must accept a voter registration application.  R.S. 18:115 states:
  A.(2)  A person may apply to register to vote by mail by completing and returning either the national voter registration form or the state mail voter registration form
to the registrar of voters for the parish in which the applicant resides.
Thus, a registrar would be required by law to accept a registration application on either the national voter registration form or the state mail voter registration form, whether it was printed on card stock by the Commissioner's office or printed off an internet site.  If a form varies in any degree from either the national voter registration form or the state mail voter registration form, it should not be accepted, as it is not an authorized mail voter registration form.
Thus, in sum, we remain of the opinion that an internet organization is not a designated voter registration agency and therefore, has no authority to act as same in our state.  A voter registration form that is not either the national voter registration form or the state mail voter registration form, regardless of whether it is on card stock or printed from an internet site, is the only authorized mail voter registration form in Louisiana, and must be accepted by the registrars of voters. The Commissioner's office is required by law to design and distribute a state mail voter registration application form, and therefore, we find no reason why the form can not be placed on the Commissioner's web site for use by the general public.
If we can be of further assistance herein, please advise.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;cwr
Cc:  House  Governmental Affairs Comm. Senate  Governmental Affairs Comm.